department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil the honorable earl blumenauer u s house of representatives washington d c attention joyce fleming dear mr blumenauer this letter is in response to your inquiry of date on behalf of comments on proposed_regulations issued in date relating to tax-exempt organizations and income from corporate sponsorship asks that you oppose these proposed_regulations and support further tax exemption for all forms of corporate sponsorship in addition to letter we received many other comments regarding these proposed_regulations a public hearing was held on date we appreciate your concern for the organizations we have filed regulations and will consider it as further regulations are drafted letter as a comment to the proposed and other nonprofit i hope this information is helpful to you if you have additional questions or need further information please contact me or stephanie caden of my staff at sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt government entities
